Order entered May 4, 2015




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-01431-CR

                                  CODY TYLER JONES, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 204th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F12-00978-Q

                                              ORDER
        By letter dated March 12, 2015, this Court notified the trial court that the record in this
appeal does not contain the trial court’s certification of appellant’s right to appeal from the
proceedings following adjudication of appellant’s guilt.           The trial court must prepare a
certification of the right to appeal in every case in which the defendant is the appellant. See TEX.
R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). Accordingly,
we ORDER the trial court to prepare and file, within TEN DAYS of the date of this order, a
certification of appellant’s right to appeal that accurately reflects the trial court proceedings.
        We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,
Presiding Judge, 204th Judicial District Court; Felicia Pitre, Dallas County District Clerk; and to
counsel for all parties.
                                                         /s/   ADA BROWN
                                                               JUSTICE